Robert H. Dudley, Justice. Appellant Anita Davis filed suit against Samuel Peebles, Thomas Humphries, and South Park Clinic. The trial court granted summary judgment in favor of both individuals and dismissed the complaint against the clinic because it was only a trade name. Appellant appeals only from the granting of the summary judgment in favor of Samuel Peebles. Appellant’s abstract is flagrantly deficient. In it, she lists the pleadings and orders and gives citations to the pages in the record where those items might be found. She fails to abstract the complaint, the answer, the motion for summary judgment, the affidavits supporting the motion, or the order granting the summary judgment.  An appellant’s abstract or abridgement of the record should consist of an impartial condensation of the material parts of the pleadings, proceedings, facts, documents, and other matters in the record as are necessary to an understanding of all questions presented to the court for decision. Ark. Sup. Ct. R. 4-2 (a) (6). The reason for the rule, as we have often explained, is that there is only one record. and there are seven judges. It is impractical, and often times impossible, for all seven judges to attempt to pass around the one record, and we will not do so. Pennington v. City of Sherwood, 304 Ark. 362, 802 S.W.2d 456 (1991). Accordingly, the order appealed from is affirmed under Rule 4-2 (b) (2). Affirmed.